 

Exhibit 10.2

NEUTRAL TANDEM, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of October 1,
2010, by and between David Lopez, an individual resident of Darien, Illinois
(the “Executive”), and Neutral Tandem, Inc., a Delaware corporation (the
“Company”).

WHEREAS, the Company desires to employ the Executive and the Executive is
willing to accept such employment upon the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

1. Employment by the Company.

1.1 Effective Date. The effective date of this Agreement shall be October 1,
2010 (the “Effective Date”) and this Agreement shall have an initial term that
expires on September 30, 2013 unless terminated sooner pursuant to Section 5. At
the expiration of the initial term and each anniversary thereof, the term of
this Agreement shall automatically renew for an additional period of one year
unless either party provides written notice (a “Notice of Non-Renewal”) to the
other of its or his intent not to renew this Agreement at least thirty (30) days
prior to the end of the initial term or any renewal term.

1.2 Position. Subject to terms set forth herein, the Company agrees to employ
Executive in the position of Senior Vice President of Sales and Executive hereby
accepts such position. During the term of his employment with the Company,
Executive will devote his best efforts and all of his business time and
attention (except for vacation periods as set forth herein, reasonable periods
of illness or other incapacities permitted by the Company’s general employment
policies) to the business of the Company.

1.3 Duties. Executive shall perform such duties as are customarily associated
with his then current title and as assigned to the Executive by the Company’s
Board of Directors (the “Board”) or such officer designated by the Board. The
Board has the right to assign and change the Executive’s duties at any time,
provided, however, that certain assignments and changes in Executive’s duties
hereunder may trigger certain rights and remedies of Employee as set forth
elsewhere herein. At the request of the Board, the Executive shall serve as a
member of the Board and any subsidiary of the Company without compensation other
than that provided in this Agreement.

1.4 Other Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

 

1



--------------------------------------------------------------------------------

 

2. Compensation.

2.1 Salary. Executive shall receive for all services rendered under this
Agreement an annualized base salary of $220,000, subject to federal and state
withholding requirements, payable in accordance with the Company’s usual payroll
practices. Such salary shall be adjusted no less than annually at the discretion
of the Compensation Committee of the Board, but in no event will the base salary
be reduced.

2.2 Bonus. The Executive will be eligible to receive a quarterly bonus, in the
form of a cash payment and/or equity award, as determined by the Company in its
discretion. Any bonus will be based on the extent to which Executive achieves
performance goals to be established by the Company from time to time in
consultation with the Executive. The Company will pay Executive’s bonus, if any,
no later than 45 days following the calendar quarter to which the bonus relates.
No bonus will be deemed to have been earned by the Executive for any quarter in
which the Executive is not actively employed as of the last calendar day of the
quarter to which the bonus relates.

2.3 Benefits.

(a) Executive shall be eligible to participate in all benefits plans and
programs that the Company may offer to its employees generally from time to
time, under the terms and conditions of such plans or programs. Executive shall
be entitled to four weeks paid vacation, to be earned in accordance with the
Company’s policy or practice.

(b) During the term of this Agreement, the Company will provide Executive with a
cell phone and laptop computer, which shall be returned promptly by the
Executive to the Company upon termination of his employment.

3. Expense Reimbursement. The Company will reimburse Executive for reasonable
and customary business expenses, including monthly cell phone/PDA charges, in
accordance with the Company’s standard reimbursement policies in effect from
time to time.

4. Employee Obligations.

4.1 Proprietary Information and Inventions Agreement. Executive agrees to abide
by the terms and conditions of the Proprietary Information and Inventions
Agreement executed by the Executive by the Executive on November 10, 2003.

4.2 Non-Competition Obligations.

(a) Executive and the Company acknowledge that (i) the Company has developed and
will continue to develop goodwill, going concern value, customer and client
relationships and confidential information that are valuable property rights of
the Company and that Executive will have access to and knowledge concerning such
rights, which if used other than for the benefit of the Company could
significantly injure the Company; and (ii) the Company is engaged in the
operation of telecommunication hubs and switching systems, transmission and
switching of voice, data, audio, video and information via telephone, wireless
and cable networks, and IP peering (the “Business”). Accordingly, and in
consideration of the mutual promises contained

 

2



--------------------------------------------------------------------------------

herein, Executive covenants that, during the period commencing on the Effective
Date and terminating on the first anniversary of the Executive’s termination of
employment (the “Restrictive Period”), he shall not, without the prior written
consent of the Company, directly or indirectly, in his individual capacity or on
behalf of any other individual, partnership, corporation, limited liability
company or any other entity (collectively “Person”), Compete with the Company or
any of its respective successors or assigns.

(b) For purposes of this Agreement, “Compete” shall mean: (i) to engage in
business activities identical or substantially similar to the Business as
engaged in by the Company, or any entity controlling, under common control or
controlled by the Company (collectively, the “Neutral Tandem Group”), at any
time during the one (1)-year period preceding the date of termination of
Executive’s employment (a “Competitive Business”) hereunder within the
geographic limits of those standard metropolitan statistical areas in the United
States within which the Neutral Tandem Group has engaged in the Business during
the one (1)-year period preceding the date of termination of Executive’s
employment or within which the Company contemplates engaging in or has developed
plans to engage in (based on its then-current business plan, operating plan, or
similar document) the Business during the one (1)-year period following the date
of termination of Executive’s employment (the “Territory”); (ii) to assist any
Person (whether in a financial, managerial, employment, advisory or other
capacity or as a stockholder or owner, or by the provision of information) to
engage in a Competitive Business within the Territory; or (iii) to own any
interest in or to organize a corporation, partnership or other business or
organization which engages in a Competing Business within the Territory.
Notwithstanding the foregoing, Executive’s ownership of or investment in an
otherwise Competing Business shall not be a violation of Section 4.2 if (a) the
stock of such business is publicly traded, (b) Executive’s equity interest in
such business does not exceed five percent (5%) of the aggregate outstanding
equity interests of such business, and (c) Executive does not otherwise
participate in the management or operational affairs of such business, including
as an advisor or consultant or in any other capacity.

(c) The Executive acknowledges and agrees that the covenants contained in this
Section 4.2 are reasonable in scope, geographic application and duration, in
view of the benefits to the Executive hereunder, and that the provisions of this
Section 4.2 are both necessary and reasonable for the protection of the Company.

5. Termination Of Employment.

5.1 General. Employee’s employment by the Company may be terminated by the
Company or the Executive at any time, with or without Cause (as defined below).
Upon termination of Executive’s employment, the Company’s obligations to pay
Executive’s base salary and bonus shall be limited as provided in Sections 5.2
and 5.3 below.

5.2 Termination Without Cause, Etc. If Executive’s employment hereunder is
terminated:

(i) by the Company without Cause;

(ii) by the Executive for Good Reason;

 

3



--------------------------------------------------------------------------------

 

(iii) by the Executive for any reason after the Company’s delivery of a Notice
of Non-Renewal; or

(iv) within twelve (12) months following a Change of Control (as defined below)
(A) by the Company without Cause or (B) by Executive for Good Reason or for any
reason after the Company’s delivery of a Notice of Non-Renewal; then

the Company will pay Executive subject to his compliance with the agreements
referred to or set forth in Section 4:

(x) any unpaid base salary through the date of termination, and any accrued
vacation pay; and

(y) severance pay equal to twelve (12) months’ base salary at the salary rate in
effect on the date of termination; provided, however, that in the case of a
termination pursuant to Section 5.2(iv), such severance pay shall be equal to
twenty-four (24) months’ base salary at the rate in effect on the date of
termination.

Subject to the provisions of Section 6.10(b), any severance payable pursuant to
this Section 5.2 shall be paid in equal installments in accordance with the
Company’s payroll payment schedule in effect on the date Executive’s employment
terminates, provided that any such payment that would (absent this proviso) be
made less than sixty (60) days after the date Executive’s employment terminates
shall instead be paid on the sixtieth (60th) day after the date Executive’s
employment terminates. It is a condition precedent to the Company’s obligation
to make any severance payments to Executive pursuant to this Section 5.2 that
Executive executes a general release, in form and substance acceptable to the
Board, in favor of the Company, the members of the Board and its other
affiliates releasing all claims arising out of Executive’s employment and his
termination of employment, and that such release shall be executed (and no
longer subject to revocation, if applicable) within sixty (60) days following
the date Executive’s employment terminates.

5.3 Other Termination Events. In the event that Executive dies, becomes Disabled
(as defined below), or Executive’s employment terminates or is terminated for
any other reason other than as described in Section 5.2(i), (ii) or (iii), the
Company will only be obligated to pay Executive (a) any unpaid base salary
through the date of termination, (b) any unused vacation accrued through the
date of termination, and (c) any unreimbursed business expenses.

5.4 Certain Definitions. For purposes of this Agreement:

(a) The term “Cause” shall mean any of the following: (i) Executive’s willful
misconduct in the performance of his duties for the Company, or Executive’s
willful failure to abide by or comply with any legal policy or directive of the
Board, (ii) conviction of or plea of guilty or any other plea other than “not
guilty” to a felony, or any crime involving dishonesty or moral turpitude;
(iii) the violation by Executive of any material provision of this Agreement
which either is not cured within ten (10) days after written notice is given to
Executive by the Company or constitutes a habitual breach; or (iv) Executive’s
dishonesty, misappropriation or fraud with regard to the business or affairs of
the Company or its affiliates.

 

4



--------------------------------------------------------------------------------

 

(b) The term “Change of Control” of the Company shall mean any transaction or
series of related transactions whether by consolidation, merger, sale or
issuance of equity securities, or sale or transfer of all or substantially all
of the Company’s assets, or otherwise, in which any one person, or more than one
person acting as a group, (i) acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company or (ii) acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that have a total gross fair market value equal to or more than
forty (40) percent of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions (excluding any
asset transferred to (A) shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to its stock, (B) an entity,
fifty (50) percent or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (C) a person, or more than one person
acting as a group, that owns, directly or indirectly, fifty (50) percent or more
of the total value or voting power of all the outstanding stock of the Company,
or (D) an entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in clause (ii)(C)
of this definition. This definition is intended to comply with the definitions
of “change in ownership” of a corporation and “change in ownership of a
substantial portion of the assets” of a corporation set forth in the Treasury
Regulations issued under section 409A(a)(2)(A)(v) of the Internal Revenue Code
and shall be interpreted in a manner consistent with such intention.

(c) The term “Disability” shall mean Executive is prevented, by illness,
accident, disability or any other physical or mental condition (to be determined
by means of a written opinion of a competent medical doctor chosen by mutual
agreement of the Company and Executive or Executive’s personal
representative(s)) from substantially performing Executive’s duties and
responsibilities hereunder for one (1) or more periods totaling ninety (90) days
in any twelve (12)-month period.

(d) The term “Good Reason” shall mean without Executive’s written consent: (i) a
material adverse change in Executive’s title or the duties assigned to Executive
or (ii) any material failure by the Company to comply with its obligations under
this Agreement, but in each such case only if Executive has provided notice to
the Company of the existence of the condition described in clause (i) or (ii) of
this definition within ninety (90) days following of the initial existence of
the condition, and the Company has not remedied such condition within thirty
(30) days after receiving such notice.

 

5



--------------------------------------------------------------------------------

 

6. General Provisions.

6.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of delivery, if by hand or by facsimile (with
confirmed receipt), one (1) business day after deposit with a reputable
overnight courier service, or three (3) business days after mailing by first
class mail, to the Company at its primary office location and to Executive at
his address as listed on the Company payroll.

6.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

6.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

6.4 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with respect to the subject matter contained herein.
This Agreement supersedes any prior oral discussions or written communications
and agreements, including the prior employment agreement between Executive and
Company, as amended. This Agreement is entered into without reliance on any
promise or representation other than those expressly contained herein, and it
cannot be modified or amended except in writing signed by an authorized officer
of the Company and Executive.

6.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

6.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

6.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

6.8 Attorney Fees. Each of the Company and Executive shall be responsible for
their own respective costs and expenses (including, without limitation,
attorneys’ fees and costs) in connection with any action brought by any party to
enforce its rights hereunder or any other legal action involving this Agreement
or any party’s performance hereunder.

 

6



--------------------------------------------------------------------------------

 

6.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the internal,
substantive laws of the State of Delaware, without reference to the conflict of
laws provisions thereof. Executive expressly consents to the jurisdiction of the
state and federal courts of Cook County, Illinois, for all actions arising out
of or relating to this Agreement.

6.10 Section 409A Compliance.

(a) It is the intention of the parties that no payment or entitlement pursuant
to this Agreement will give rise to any adverse tax consequences to any person
pursuant to Internal Revenue Code Section 409A. This Agreement shall be
interpreted to that end, and no effect shall be given to any provision herein in
a manner that reasonably could be expected to give rise to adverse tax
consequences under said 409A. Should either party determine that there is a
reasonable possibility that the text of this Agreement could give rise to such
adverse tax consequences, the parties agree to negotiate in good faith to amend
the Agreement to obviate the possibility of such consequences.

(b) If at any time, the Company or any successor obligated to make any payment
hereunder (the “Employer”) has a class of stock that is publicly traded on an
established securities market or otherwise, then the Employer shall from time to
time compile a list of “Specified Employees” as defined in and pursuant to,
section 1.409A-1(i) of the Treasury Regulations or any successor regulation.
Notwithstanding any other provision of this Agreement, if the Executive is a
Specified Employee on the date of termination of his employment within the
meaning of section 1.409A-1(h)(1)(ii) of the Treasury Regulations or any
successor regulation (his “Termination of Employment”), no payment of
compensation shall be made to the Executive under any provision of this
Agreement (including Section 5.2) during the period ending six (6) months from
the date of his Termination of Employment unless the Employer determines that
there is no reasonable basis for believing that making such payment would cause
the Executive to suffer any adverse tax consequences pursuant to Section 409A of
the Internal Revenue Code. If any payment to the Executive is delayed pursuant
to the provisions of this Section 6.10(b), such payment instead shall be made on
the first (1st) business day following the expiration of the six (6)-month
period referred to herein, together with a compensatory amount in the nature of
interest computed at the “Prime Rate” as of the date of Termination of
Employment (as reported in The Wall Street Journal) plus two percent (2%).

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and year first above written.

 

NEUTRAL TANDEM, INC. By:   /s/ Robert M. Junkroski  

Name: Robert M. Junkroski

Title: Chief Financial Officer

 

Accepted and agreed as of the Effective Date /s/ David Lopez David Lopez

[Signature Page to Employment Agreement]